Name: Council Regulation (EEC) No 3488/82 of 10 December 1982 amending Regulations (EEC) No 1508/76, (EEC) No 1514/76 and (EEC) No 1521/76 on imports of olive oil originating in Tunisia, Algeria and Morocco (1982/83)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12 . 82 Official Journal of the European Communities No L 372 / 13 COUNCIL REGULATION (EEC) No 3488 / 82 of 10 December 1982 amending Regulations (EEC) No 1508 / 76 , (EEC) No 1514/ 76 and (EEC) No 1521 / 76 on imports of olive oil originating in Tunisia , Algeria and Morocco ( 1982 / 83 ) Whereas the Contracting Parties have agreed , by exchanges of letters , to fix the additional amount at 12-09 ECU per 100 kilograms for the period from 1 November 1982 to 31 October 1983 ; Whereas Regulation (EEC ) No 1508 / 76 , (EEC) No 1514 / 76 and (EEC) No 1521 / 76 should accordingly be amended , HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas Articles 16 , 17 and 16 of Annexes B to the Cooperation Agreements between the European Economic Community and Tunisia ( 3 ), Morocco ( 4 ), and Algeria ( 5 ) respectively stipulate that , if the country in question levies a special export charge on imports into the Community of olive oil falling within subheading 15.07 A I of the Common Customs Tariff, the levy applicable to such oil is to be reduced by a fixed amount of 0-60 ECU per 100 kilograms and by an amount equal to the special charge , but not exceeding 12-09 ECU per 100 kilograms in the case of reduction provided for in the aforementioned Articles and 12-09 ECU per 100 kilograms in the case of the additional amount provided for in the aforementioned Annexes B ; Whereas the aforementioned Agreements were implemented by Regulations ( EEC ) No 1508 / 76 ( 6 ), (EEC ) No 1514 / 76 ( 7 ) and (EEC ) No 1521 / 76 ( 8 ), as last amended by Regulation (EEC) No 3549 / 81 ( 9 ); Article 1 ( 1 ) of Regulations (EEC) No 1508 / 76 , (EEC) No 1514 / 76 and (EEC) No 1521 / 76 , shall be replaced by the following : '( b ) an amount equal to the special charge levied by Tunisia , Algeria , Morocco on exports of the said oil but not exceeding 12-09 ECU per 100 kilograms, this amount being increased from 1 November 1982to31 October 1983 by 12-09 ECU per 100 kilograms .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1982 . For the Council The President G. FENGER M0LLER (&gt;) OJ No C 258 , 2 . 10 . 1982 , p . 5 . ( 2 ) OJ No C 304 , 22 . 11 . 1982 , p . 252 , H OJ No L 141 , 28 . 5 . 1976 , p . 195 . ( 4 ) OJ No L 141 , 28 . 5 . 1976 , p . 98 . ( 5 ) OJ No L 141 , 28 . 5 . 1976 , p . 2 . ( 6 ) OJ No L 169 , 28 . 6 . 1976 , p . 9 . ( 7 ) OJ No L 169 , 28 . 6 . 1976 , p . 24 . ( 8 ) OJ No L 169 , 28 . 6 . 1976 , p . 43 . ( ») OJ No L 356 , 11 . 12 . 1981 , p . 13 .